Case 6:20-cv-00073-NKM-RSB Document 12 Filed 02/08/21 Page 1 of 3 Pageid#: 42




                  IN THE UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF VIRGINIA
                          LYNCHBURG DIVISION
TERA DUDIS,                         )
                                    )
          Plaintiff,                )
                                    )
v.                                  )   Civil Action No. 6:20-cv-00073
                                    )
CENTRA HEALTH, INC.,                )
                                    )
          Defendant.                )

                JOINT REPORT OF THE PARTIES PURSUANT TO RULE 26(f)

         Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, a telephone conference was

held on February 8, 2021 by and between counsel for plaintiff, Tera Dudis, (“Plaintiff”) and

counsel for defendant, Centra Health, Inc., (“Defendant”). The following is the case management

schedule/report, which the parties jointly prepared:

         1.        Scheduling Order and Federal Rules of Civil Procedure. The parties have

agreed to abide by this Court’s Pretrial Order (Dkt. 6) and the discovery limitations within the

Federal Rules of Civil Procedure (“FRCP”) except as otherwise modified in this Joint Report.

         2.        Discovery Plan. Defendant filed a Motion to Dismiss Plaintiff’s Complaint (Dkt.

4). In response, Plaintiff filed a Motion for leave to File a First Amended Complaint (Dkt. 10) and

a proposed First Amended Complaint (Dkt. 10-1). Defendant does not oppose the filing of

Plaintiff’s proposed First Amended Complaint (Dkt. 10-1), but anticipates filing a Motion to

Dismiss the First Amended Complaint once leave to file is granted. Because the need for discovery

is contingent upon the viability of Plaintiff’s alleged claim in the First Amended Complaint, the

parties have agreed to refrain from discovery unless and until the Court rules on Defendant’s

forthcoming Motion to Dismiss the First Amended Complaint and/or finds that Plaintiff has

asserted a viable.



{#1526491-1, 030165-00008-01}
Case 6:20-cv-00073-NKM-RSB Document 12 Filed 02/08/21 Page 2 of 3 Pageid#: 43




         If the Court finds that Plaintiff has stated a viable claim against Defendant, discovery will

be needed on the following subjects: (1) allegations and claims as alleged by the Plaintiff in the

Complaint and any further matters related to the said allegations; (2) any and all relevant

information in the possession of Defendant related to the allegations and claims as alleged by the

Plaintiff in the Complaint and any other relevant information.

         3.        Initial Disclosures. The parties agree to exchange initial disclosures 30 days after

the Court rules on Defendant’s forthcoming Motion to Dismiss Plaintiff’s First Amended

Complaint.

         4.        Expert Reports. The parties agree that,

                   (a)          Plaintiff’s Initial Expert Disclosures will be due 75 days after the Court

rules on Defendant’s forthcoming Motion to Dismiss Plaintiff’s First Amended Complaint; and

                   (b)          Defendant’s Initial Expert Disclosures will be due 45 days after Plaintiff’s

Initial Expert Disclosures.

         5.        Prospect of Settlement. The parties have discussed whether or not this case may

be capable of early resolution. At this time, the prospect of any such early resolution is uncertain.

After some amount of discovery has been conducted in this case, the parties will revisit the issue

of whether or not a Magistrate Judge assisted mediation will be beneficial.

         6.        Issues of Privilege. The parties ask that the Court deal with issues of privilege

when, and if, they arise.

         7.        Other Necessary Orders the Court Should Issue Under Rule 26(c) or under

Rule 16(b) and (c). After the Court rules on the forthcoming Motion to Dismiss Plaintiff’s First

Amended Complaint, the parties will work in good faith towards the filing of a jointly approved




{#1526491-1, 030165-00008-01}                            2
Case 6:20-cv-00073-NKM-RSB Document 12 Filed 02/08/21 Page 3 of 3 Pageid#: 44




protective order because they believe that such an order is necessary to protect the parties’

confidential and proprietary business, health or other information.

         Respectfully submitted this 8th day of February, 2021.


  /s/ Joshua R. Treece                                   /s/ M. Paul Valois
  Joshua F. P. Long, Esq. (VSB No. 65684)                M. Paul Valois, Esq. (VSB No. 72326)
  jlong@woodsrogers.com                                  mvalois@vbclegal.com
  Joshua R. Treece, Esq. (VSB #79149)                    Counsel for Plaintiff
  jtreece@woodsrogers.com                                JAMES RIVER LEGAL ASSOCIATES
  WOODS ROGERS PLC                                       7601 Timberlake Road
  10 South Jefferson Street, Suite 1400                  Lynchburg, Virginia 24502
  Roanoke, Virginia 24011                                Telephone: (434) 845-4529
  Telephone: (540) 983-7529                              Facsimile: (434) 845-8536
  Facsimile: (540) 983-7711
                                                         Counsel for Plaintiff Tera Dudis
  Counsel for Defendant Centra Health, Inc.




{#1526491-1, 030165-00008-01}                    3
